IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GREGORY JAMES MILLER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5136

CITY OF TRENTON,

      Appellee.


_____________________________/

Opinion filed October 6, 2015.

An appeal from the Circuit Court for Gilchrist County.
Mary Day Coker, Judge.

Gregory James Miller, pro se, Appellant.

Meagan L. Logan and Heath L. Vickers of Marks Gray, P.A., Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.